     Case 4:16-cv-02396 Document 155 Filed on 09/25/19 in TXSD Page 1 of 1
                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                     IN THE UNITED STATES DISTRICT COURT                September 25, 2019
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION                          David J. Bradley, Clerk




JUSTIN NORMAN, et al.,                  §
                                        §
                     Plaintiffs,        §
                                        §
v.                                      §          CIVIL ACTION NO. H-16-2396
                                        §
QES WIRELINE, LLC,                      §
                                        §
                    Defendant.          §



                      ORDER ADOPTING MAGISTRATE JUDGE'S
                    MEMORANDUM, RECOMMENDATION, AND ORDER


        Having reviewed de novo the Magistrate Judge's Memorandum,

Recommendation, and Order (Docket Entry No. 152) dated August 30,

2019;    Plaintiffs' Objections to Magistrate Judge's Memorandum,

Recommendation Granting Defendant's Motion for Summary Judgment

(Docket Entry No. 153); and Defendant's Response to Plaintiffs'

Objections to Magistrate Judge' Memorandum,                Recommendation,         and

Order     (Docket    Entry   No.   154),     the   court   concludes    that       the

Memorandum,    Recommendation,      and Order should be adopted by the

court.        It     is,   therefore,       ORDERED   that    the   Memorandum,

Recommendation, and Order is hereby ADOPTED by the court.

        SIGNED this 25th day of September, 2019, in Houston, Texas.




                                     SENIOR UNITED STATES DISTRICT JUDGE
